 

 

     

    

      

Rot ID: 3038 _
Report /D: 3038

  

 

Badge: 347 Corrow Joseph Division:Patrol

 

 

 

 

Date Entered:11/18/2016

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occurred: 11§8/2016 2:24 Date Modified:11118/2016
Case#:16BU33507 CFS#: Classification: DC Status:Approved
District: D Area Beat: USB Location: 188 Main Street Approved by:215

Approval Date:11/18/2016
| Suspect Last Name Sheridan First Name Evan Middle Name H Alias SSN --
{information Height 600 Weight 160 Gender Male DOB 0712211994 Race White Drivers License 42667790
Address: Street City State Zip Phone 802-379-1394

Guspect appeared to be: Under the influence of: Was monitored for

© Suspect Injured during incident: Yes Gang Involved: Unk Drugs/Chemicals: Unk for medical needs:

Pp Emotionally/Mentally disturbed: No Gang Name: _ Alcohol: Yes No

Wea pons/Firearm Usage Handgun Pointed:[] Shotgun Pointed: [7] Rifle Pointed. [[] SMG Pointed{]]

A a: . . Handgun Fired-[_] Shotgun Fired: [7] Rifle Fired:(T] SMG Fired{(]

MY inflicted a firearm injury _] - - - - -

ES | used an improvised weapon: [_] All weapons activated performed satisfactorily:

rot If "Yes", please explain: Please comment:

o

o{neident Management

n_/ arrested this suspect: No My first response controlled the incident:Yes | needed assistance: No ! was injured: No Recorded/Taped: Yes

Environment inside] Daylight] Artificial Light [x] Dry [X] Asphalt [X] Grass [] ice/Snow [__] Witnesses/

= Outside [X] Darkness [X] Wet [] Concrete ["] Dirt [1] Bystanders Present [X]

= Suspect Officer Approx # Relative

3 Resistance Resistance Response of Times Response R/R

fst Event Assaultive 4.0 Taser / ECD / Displayed / Laser 1 2.5 -1.5

2nd Event None 0.0 Applied Handcuffs/Tightness/Double Lockec 1 3.0 3.0

ra Event 0.0 0 0.0 0.0

4th Event 0.0 0 0.0 0.0

Sth Event 0.0 0 0.0 0.0

Sth Event 0.0 0 0.0 0.0

th Event 0.0 0 0.0 0.0

8th Event 0.0 0 0.0 0.0

rrative:

a) On 11/18/16, at 0221 hours, | was on foot patrol with Ofc. Hartnett when he observed males fighting in front of 188 Main Street. As we ran up, | observed

[gone male punching the other male on the ground. | unholstered my taser and pointed it at the males. | pointed it at a male later identified as Evan Sheridan (DOB
07/22/94). | told Sheridan to stop and not to move. | took control of his left arm and re holstered my taser. | placed Sheridan in handcuffs and stood him up.

| asked Sheridan to explain to me what happened. Sheridan told me his girlfriend had been inappropriately touched by the male he had been fighting with.
He advised they were in front of Esox, he observed the male touching his girlfriend, he and the male began pushing eachother, and then they began punching
each other and ended up on the ground as we arrived. | cited Sheridan for Disorderly Conduct. This ended my involvement in this incident. EOR.

 

 

 

Burlington 155
